Citation Nr: 1546431	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $4,593.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the initial overpayment was determined to be $14,477, and the Veteran was denied waiver of the full amount within the May 2008 decision.  He subsequently initiated and perfected an appeal of this determination.  In an August 2009 supplemental statement of the case, the RO granted a waiver of $9,884, the amount yet to be recouped from the Veteran.  The RO acknowledged that this determination constituted only a partial grant of the benefits sought on appeal; nevertheless, the RO determined the appeal to be fully resolved.  The Board finds that, because the Veteran was not awarded the full benefit sought on appeal, this issue remains in appeal status.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board must consider entitlement to waiver of $4,593, the remaining overpayment already recouped from the Veteran.  

The Veteran has changed his accredited representative on several occasions during the pendency of this appeal.  Pursuant to a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, received in April 2015, the Veteran's representative is the organization noted above.  

The Veteran's appeal of service connection for a low back disability and for an increased rating for a psychiatric disability will be the subject of a separate Board action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 written statement from the Veteran's accredited representative, a hearing before a Veterans Law Judge was requested.  The Veteran desired either an in-person hearing at the RO or a video hearing, whichever could be scheduled sooner, before a Veterans Law Judge.  As such, this issue must be remanded to the RO to afford the Veteran his requested hearing.  

The Board notes that in a separate action, the Veteran's pending appeal of the denial of service connection for a low back disability and for an increased rating for a psychiatric disability are also remanded to the RO to afford the Veteran his requested hearing.  The Veteran need only be scheduled for a single hearing, at which all issues perfected for appeal may be discussed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video or Travel Board hearing, whichever can be accomplished in a more timely manner, in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

